         Case 1:17-cv-00825-EMR Document 194 Filed 08/11/21 Page 1 of 8




        In the United States Court of Federal Claims

    SCIENCE APPLICATIONS
    INTERNATIONAL CORP.,

                    Plaintiff,

                        v.

    THE UNITED STATES,                                      No. 17-cv-00825 C

                    Defendant,                              Filed Under Seal: July 26, 2021
                        and                                 Publication: August 11, 2021 1
    MICROSOFT CORPORATION,

                    Intervenor-Defendant,

                        and

    L3 TECHNOLOGIES, INC.,

                    Third-Party Defendant.



                                             ORDER
        On April 21, 2021, this Court awarded Plaintiff the reasonable costs and expenses,

including attorneys’ fees, associated with filing its Motion to Strike. April 21, 2021 Mem. and

Order (ECF No. 172) at 21. The Court also ordered Plaintiff to submit a certified accounting of

reasonable costs and expenses associated with filing its Motion to Strike, including actual invoices,

with descriptions, discounted for any redundancies, and explanations regarding the reasonableness


1
  This Order was filed under seal with instruction to the parties to propose appropriate redactions
in accordance with this Court’s Protective Order (ECF No. 34). On August 9, 2021, the parties
filed a “Joint Notice of Proposed Public Version of Court’s Sealed Order (D.I. No. 189)” with
proposed redactions. (ECF No. 193.) This public version of the Order incorporates the parties’
proposed redactions.


                                                                                                   1
         Case 1:17-cv-00825-EMR Document 194 Filed 08/11/21 Page 2 of 8




of the requested hourly rates and how the Government’s untimely disclosure caused Plaintiff to

incur extra costs. Id. at 22.

        In its Accounting of Reasonable Costs and Expenses (ECF No. 176), SAIC seeks to recover

$87,292.08 in fees for work performed by seven Cooley LLP employees: two partners, four

associates, and one paralegal. Plaintiff’s Accounting (ECF No. 176) (Pl. Acct.) at 3; Declaration

of DeAnna D. Allen (ECF No. 176-1) (Allen Decl.) ¶ 4. Plaintiff explains that the Government’s

untimely disclosure of its indefiniteness defenses primarily impacted SAIC in four ways:

        (1) SAIC was forced to move to strike the Government’s indefiniteness theories
            (            ).
        (2) SAIC prepared for and attended the hearing regarding its motion to strike
            (            ).
        (3) Following the hearing, SAIC provided the Court with supplemental briefing in
            support of its motion to strike (         ).
        (4) When providing substantive responses to the Government’s indefiniteness
            theories, SAIC had to expend additional time and effort because those defenses
            were not timely disclosed (       ).
Pl. Acct. at 2-4.
        However, Plaintiff is seeking costs and fees in association with only the first three

categories and has not included at least            in costs and fees incurred in connection with

developing and disclosing definiteness theories resulting from the untimeliness of the

Government’s disclosures. 2 Id. at 2. SAIC argues its requested attorneys’ fees are reasonable


2
  Specifically, Plaintiff is not seeking “(1) the increase in costs and fees associated with the
preparation of Dr. Welch’s rebuttal expert report resulting from the untimely nature of the
Government’s disclosure of its indefiniteness positions; (2) the increase in costs and fees
associated with the preparation and attendance of expert depositions, resulting from the untimely
nature of the Government’s indefiniteness positions; (3) fees from Cooley associates Jim Hughes
and Stephen Scaife pertaining to the Motion to Strike; (4) fees deemed redundant and removed by
SAIC; (5) co-counsel Troutman Pepper’s fees related to the [M]otion to [S]trike; (6) . . . a request
for fees associated with preparation of this Accounting; and (7) all costs associated with
preparation of the Motion to Strike, for the hearing regarding the Motion to Strike, and
supplemental briefing related thereto. SAIC is further reduc[ed] the amount requested by [its]
Accounting by reducing the fees for the second round of briefing (i.e., supplemental briefing on
the Court’s authority to award costs and fees) by 30%.” Allen Decl. ¶ 20.


                                                                                                  2
Case 1:17-cv-00825-EMR Document 194 Filed 08/11/21 Page 3 of 8
         Case 1:17-cv-00825-EMR Document 194 Filed 08/11/21 Page 4 of 8




                Dawn           Paralegal
                Renee
                Roelofs
               Subtotal after                   : SAIC:
               Subtotal after 30% discount: SAIC:

Pl. Acct. Ex. 2 (ECF No. 176-3).
        Plaintiff supports its accounting with a sworn declaration by Ms. Allen and a copy of the

relevant invoices and accounting records. Plaintiff also relies on (1) the American Intellectual

Property Association’s (AIPLA’s) biannual survey published in 2019 pertaining to the year 2018

and (2) the National Law Journal Report from 2017 to corroborate the reasonableness of its rates.

Pl. Acct. at 6-7.

        Appropriate fees are calculated using the lodestar method by multiplying the number of

hours reasonably expended on the litigation times a reasonable hourly rate. See Large Audience

Display Sys., LLC v. Tennman Prods., LLC, 660 F. App’x 966, 972-73 (Fed. Cir. 2016).

        The Government does not contest the hours alleged and accepts the amount of time billed

by Plaintiff. Defendant’s Response (ECF No. 178) (Def. Resp.) at 4. The Court also finds that

the alleged hours billed appear to be reasonable.

        The only item in dispute is whether SAIC’s hourly rates for attorneys and its paralegal are

reasonable. This Court has broad discretion in determining whether attorneys’ fees are reasonable.

See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (“It remains for the district court to determine

what fee is ‘reasonable.’”); Bywaters v. United States, 670 F.3d 1221, 1228 (Fed. Cir. 2012); Blum

v. Stenson, 465 U.S. 886, 888 (1984). The fee applicant bears the burden of proving a reasonable

hourly rate “in line with those prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience and reputation.” Blum, 465 U.S. at 895 n.11; see also

Avera v. Sec’y of Health & Hum. Servs., 515 F.3d 1343, 1348 (Fed. Cir. 2008). For purposes of




                                                                                                 4
           Case 1:17-cv-00825-EMR Document 194 Filed 08/11/21 Page 5 of 8




this action, the rate should be based on the forum of the District of Columbia, one of the most

expensive legal markets in the country.

         “Although a court may look to other factors to determine a reasonable rate, a firm’s normal

and customary rates are the best evidence that ‘the rate is comparable to the market rate.’”

Plaintiff’s Reply (ECF No. 184) (Pl. Reply) at 2 (citing Perfect 10, Inc. v. Giganews, Inc., No.

cv-11-07098, 2015 WL 1746484, at *5 (C.D. Cal. Mar. 24, 2015); VR Optics, LLC v. Peloton

Interactive, Inc., No. 16-cv-6392, 2021 WL 1198930, at *5 (S.D.N.Y. Mar. 30, 2021)). “Where,

as here, attorney and client have agreed on the time to be spent and the rates to be charged, the

market has spoken and there is no reason for the court to reverse engineer the process.” Fla. Rock

Indus., Inc. v. United States, 9 Cl. Ct. 285, 290 (1985).

         Plaintiff provided a sworn declaration from Ms. Allen averring that the requested costs and

fees are reasonable and are in line with the customary rates charged by Cooley LLP to its clients.

See generally Allen Decl. Moreover, Plaintiff has provided its actual bills. Allen Decl. ¶¶ 25-26;

Allen Decl. Ex. 4 (ECF No. 176-5) at 11, 13, 16, 21-23, 30-35, 38-39, 43-46. 3 Plaintiff has taken

a conservative approach when calculating costs and attorneys’ fees; it excluded all costs not

directly related to the Motion to Strike, hearing, and supplemental briefing, and additionally

reduced potentially duplicative entries. Pl. Acct. at 7-9; Allen Decl. ¶ 20.

         Defendant takes issue with the requested rates because they exceed those listed in the

AIPLA economic survey data for similarly situated private intellectual property attorneys in

Washington, D.C. Def. Resp. at 3-4. The Government argues that although Plaintiff is correct

that intellectual property is a specialized area, the AIPLA itself reflects intellectual property-

specific hourly rates and therefore already takes this into account. Id. at 4.



3
    These citations refer to the CM/ECF page numbers located in the heading of each page.


                                                                                                  5
Case 1:17-cv-00825-EMR Document 194 Filed 08/11/21 Page 6 of 8
Case 1:17-cv-00825-EMR Document 194 Filed 08/11/21 Page 7 of 8
        Case 1:17-cv-00825-EMR Document 194 Filed 08/11/21 Page 8 of 8




Government agreed to pay $21.9 billion in exchange for 120,000 IVAS HUD devices); Pl. Opening

Claim Construction Brief (ECF No 90) at 5-6 (referencing “contract awards to BAE Systems and

DRS Technologies for not to exceed values of $444.8 million and $367 million, respectively,” and

“a May 16, 2018 contract award to L3 Technologies, Inc. worth up to nearly $400 million, and a

November 20, 2018 other transaction agreement with Microsoft worth up to nearly $500 million”);

see also Defendant’s Objections and Second Supplemental Responses to Plaintiff’s Second Set of

Interrogatories (7-9) (ECF 179-2) (SEALED) at 17-29 (listing agreements, sums paid, and units

purchased). Again, SAIC’s requested rates are supported by actual invoices demonstrating that

these amounts are SAIC’s counsel’s normal and customary rates.        For these same reasons, the

Court also finds Ms. Roelofs’s hourly rate as a paralegal to be reasonable.

       Lastly, Defendant’s reliance on FastShip to request a reduction of the fee award is

inapposite. While the Court opted not to take the drastic action of striking Defendant’s defenses,

Plaintiff prevailed on the merits of its Motion to Strike by successfully demonstrating the

Government’s discovery violation. See April 21, 2021 Mem. and Order at 22.

       Accordingly, consistent with this Court’s April 21, 2021 Memorandum and Order, this

Court finds Plaintiff’s $87,292.08 in requested fees to be reasonable and so awards that amount to

SAIC. The Government shall make payment to SAIC by September 8, 2021. If additional time is

needed to comply with this Order, Defendant may request an extension.

       IT IS SO ORDERED.

                                                                 s/Eleni M. Roumel
                                                                ELENI M. ROUMEL
                                                                        Judge




                                                                                                8
